Citation Nr: 0205625	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  95-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts 
due to exposure to ionizing radiation.

2.  Entitlement to service connection for a dental disorder 
due to exposure to ionizing radiation.

3.  Entitlement to service connection for a skin disorder due 
to exposure to ionizing radiation.

4.  Entitlement to service connection for arthritis of the 
neck due to exposure to ionizing radiation.

5.  Entitlement to service connection for arthritis of the 
hands due to exposure to ionizing radiation.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1994 by 
the Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  In a decision dated in June 1997, the 
Board denied the claims for service connection for bilateral 
cataracts and a dental disorder, and remanded the remaining 
claims for additional development.  The veteran subsequently 
appealed this decision to the Court of Appeals for Veterans 
Claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  Among other things, the provisions of 
the VCAA redefine VA's duty to assist and provide notice to a 
claimant, see 38 U.S.C. §§ 5102, 5103, 5103A, and 5107), and 
VA subsequently enacted regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In April 2001, the Court 
vacated the Board's June 1997 for reconsideration of the 
claims under the revised laws.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (where the law or regulation changes 
during an appeal, VA must consider both the old and the new 
versions and apply the version most favorable to the 
claimant).

The claims for bilateral cataracts, a dental disorder and 
arthritis of the neck and hands, due to exposure to ionizing 
radiation, are addressed in the remand following this 
decision.


FINDINGS OF FACT

1.  The veteran has been found to be suffering from the 
following disorders of the skin: multiple lipomas and tinea 
cruris of the groin area.

2.  VA medical opinion establishes that the veteran's 
multiple lipomas were first manifested in service.

3.  VA medical opinion establishes that the veteran's tinea 
cruris of the groin area was first manifested in service.


CONCLUSIONS OF LAW

1.  Multiple lipomas were incurred during active wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 1991).

2.  Tinea cruris of the groin area was incurred during active 
wartime service.  38 U.S.C.A. § 1110 (West Supp. 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his lipomas involving multiple 
parts of his body result from his exposure to radiation in 
service.  He also contends that he has continuously suffered 
from skin disorders that were first manifested in service.  
Service connection based upon exposure to ionizing radiation 
may be established under the provisions of 38 C.F.R. 
§ 3.309(d), 38 C.F.R. § 3.311, or on the basis of direct 
service connection under 38 U.S.C.A. §§ 1110 and 1131.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The evidence in this case establishes that the veteran 
received in service treatment for a tender nodule in his mid-
lower abdomen in August 1953.  He was also treated for a rash 
in the crotch area on several occasions.  Lay witness 
statements from his brothers corroborate his claimed 
continuity of symptomatology for lipomas following service.  
Following the Board's June 1997 decision, a VA examiner 
provided diagnoses of recurrent multiple lipomas and tinea 
cruris of the groin area.  Upon review of the claims folder 
and service medical records, the VA examiner stated "it is 
likely that there is a relationship between the previous 
lipomas and the current lipomas" as well as a "likely 
relationship" between his previous and current tinea cruris 
of the groin.  There is no countervailing medical opinion of 
record.  Therefore, the Board grants service connection for 
multiple lipomas and tinea cruris of the groin on a direct 
basis under 38 U.S.C.A. § 1110.  See Hanson v. Derwinski, 1 
Vet. App. 512 (1991) (an claimant is entitled to service 
connection where he/she submits supportable medical opinion 
of an etiological relationship that is unrebutted by other 
medical opinion of record).


ORDER

Service connection for multiple lipomas is granted.

Service connection for tinea cruris of the groin area is 
granted.


REMAND

In a letter dated in March 2000, the Director of Compensation 
and Pension Service advised the RO that the veteran's in 
service dose assessment may have been revised since last 
evaluated by the Defense Threat Reduction Agency (DTRA) 
(previously known as Defense Nuclear Agency) in August 1994.  
The RO's attempts to obtain a revised dose estimate from DTRA 
have been unsuccessful.

The RO should once again inform DTRA that a revised dose 
estimate for the veteran is required by 38 C.F.R. 
§ 3.311(a)(2)(i).  In addition to advising DTRA that the 
veteran has cited medical opinion that his arthritis of the 
hands and neck may be radiogenic in nature, see 38 C.F.R. 
§ 3.311(b)(4), the RO should also advise DTRA that a revised 
dose estimate is required to assess the etiology of the 
veteran's bilateral posterior subcapsular cataracts.  See 
38 C.F.R. § 3.311(b)(2)(xvi) (2001).  Once the revised dose 
assessment has been obtained, the RO should further develop 
the claims pursuant to 38 C.F.R. § 3.311(c), if necessary.  

On remand, the RO should also conduct any further development 
warranted under VCAA and its implementing regulations.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board defers consideration of the claim for service 
connection for a dental disorder due to exposure to ionizing 
radiation pending completion of additional development.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the DTRA and inform them 
that a dose estimate for the veteran is required 
by 38 C.F.R. § 3.311(a)(2)(i).  In so doing, the 
RO should advise DTRA that the veteran manifests a 
radiogenic disease (bilateral posterior 
subcapsular cataracts) pursuant to 38 C.F.R. 
§ 3.311(b)(2)(xvi) and a disease (arthritis of the 
hands and neck) which has been deemed radiogenic 
pursuant to 38 C.F.R. § 3.311(b)(4).

2.  Thereafter, the RO should forward the 
veteran's case to the VA Undersecretary for 
Benefits for appropriate action under 38 C.F.R. § 
3.311(c), to include an opinion from the VA 
Undersecretary for Health as to whether it is at 
least as likely as not that the veteran's 
arthritis of the neck and/or hands were caused by 
radiation exposure in service.  Additionally, the 
RO should consider whether the claim for service 
connection for bilateral posterior subcapsular 
cataracts requires further development under 
38 C.F.R. § 3.311(c).

3.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
its implementing regulations are fully complied 
with and satisfied.

4.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any claim remains denied, 
the RO should provide the veteran and his 
representative a Supplemental Statement of the 
Case (SSOC) and allow an appropriate time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	CONSTANCE TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



